FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          January 26, 2021
                        _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-1234
                                                  (D.C. No. 1:19-CR-00257-WJM-1)
 ERIC KING,                                                   (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before BRISCOE, LUCERO, and MATHESON, Circuit Judges.
                   _________________________________

      Eric King is detained pending trial on a criminal charge. He filed a motion

with the district court seeking a hearing and amendment of his detention order. The

district court denied the motion in April 2020. King then had fourteen days to appeal

the detention order. See Fed. R. App. P. 4(b)(1)(A)(i). That deadline came and went

without him filing a notice of appeal. Several weeks later, he unsuccessfully filed a

motion asking the district court to reconsider its detention order. Then he filed a



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
notice of appeal, declaring his intent to appeal the reconsideration order. His

memorandum brief, however, challenges only the April 2020 detention order. His

appeal of that order is untimely. See id.

       Because Rule 4(b)(1)(A) is a claim-processing rule, King’s failure to file a

timely notice of appeal does not affect our jurisdiction. See United States v.

Garduño, 506 F.3d 1287, 1290–91 (10th Cir. 2007). Although Rule 4(b)(1)(A) is not

jurisdictional, it is inflexible, assuring relief to a party who properly raises it.

Garduño, 506 F.3d at 1291. The government properly invoked the rule, so we must

dismiss this appeal as untimely. See id. at 1292.

       The appeal is dismissed.


                                              Entered for the Court
                                              Per Curiam




                                              2